  Case 20-40897       Doc 44    Filed 07/23/20 Entered 07/23/20 09:12:20
                                  Document     Page 1 of 1                      EOD
                                                                                  Desc Main

                                                                                07/23/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                         §
                                               §
KAVIN SAENGMANEE AND                           §   CASE NO. 20-40897
VARANGKANA PATTRAYANOND,                       §      (Chapter 7)
                                               §
DEBTORS                                        §

             ORDER ON AMENDED MOTION TO VACATE ORDER
       GRANTING MOTION TO SELL PROPERTY FREE AND CLEAR OF
  ALL LIENS, CLAIMS, AND ENCUMBRANCES AND MOTION TO RECONSIDER
    GRANTING MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS

         On this day came on for consideration the Amended Motion to Vacate Order Granting

Motion to Sell Property Free and Clear of Liens and Motion to Reconsider Granting Motion to Sell

Property Free and Clear of Liens (“Motion”) (Doc. #32) filed by AmeriHome Mortgage Company,

LLC (“AmeriHome”). Counsel for AmeriHome and Christopher J. Moser, Trustee (“Trustee”)

appeared at the hearing and argued the merits of the Motion. The Court after considering the

evidence and arguments of counsel denies the Motion. IT IS THEREFORE,

         ORDERED that for the reasons stated on the record the Court denies the Motion.

                                                Signed on 7/23/2020

                                                                                 SR
                                       HONORABLE BRENDA T. RHOADES,
                                       UNITED STATES BANKRUPTCY JUDGE




                                          Page 1 of 1
